 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT. COPIES OF THE AGREEMENTS COVERING THE
PURCHASE OF THESE SECURITIES AND RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT
NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO
THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL EXECUTIVE OFFICE OF THE
CORPORATION.

 

March 1, 2012

 

WEBXU, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Void after March 1, 2017

 

This certifies that, for value received Breakwater Structured Growth
Opportunities Fund, L.P., a Delaware limited partnership, or its permitted
transferees and assigns (the “Holder”) is entitled, subject to the terms set
forth below, to purchase from Webxu, Inc., a Delaware corporation (the
“Company”), One Million (1,000,000) shares of the common stock, $0.001 par value
("Common Stock"), of the Company (the “Warrant Shares”), as constituted on the
date hereof (the “Warrant Issue Date”), upon surrender hereof, at the principal
office of the Company referred to below, with the Notice of Exercise attached
hereto duly executed, and simultaneous payment therefor in lawful money of the
United States or otherwise as hereinafter provided, at the Exercise Price as set
forth in Section 2 below. The number, character and Exercise Price of such
shares of Common Stock subject to this Warrant to Purchase Common Stock (the
“Warrant”) are subject to adjustment as provided below. This Warrant is issued
to the Holder in connection with certain loans being made by Holder pursuant to
the terms of a Loan Agreement between Holder and the Company and subsidiaries
thereof dated on or about the date of this Warrant.

 

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term (the “Term”)
commencing on the Warrant Issue Date and ending at 5:00 p.m., Pacific Standard
Time, on March 1, 2017.

 

2. Exercise Price. The price at which this Warrant may be exercised shall be
U.S. $1.50 per share of Common Stock as adjusted from time to time pursuant to
Sections 8 and 12 hereof (the “Exercise Price”).

 

1

 

 

3. Exercise of Warrant.

 

(a) Method of Exercise. This Warrant is exercisable by the Holder in whole or in
part, at any time, or from time to time, during the term hereof as described in
Section 1 above, by the surrender of this Warrant and the Notice of Exercise
annexed hereto duly completed and executed on behalf of the Holder, at the
office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), upon payment of the aggregate Exercise
Price for the number of shares for which this Warrant is being exercised either
(i) by cash or check, or (ii) by net exercise pursuant to Section 3(b) below.
Promptly after such exercise, the Company shall issue and deliver to the Holder
a certificate or certificates representing the number of shares of Common Stock
issuable upon such exercise. Upon issuances by the Company in accordance with
the terms of this Warrant, all such shares of Common Stock shall be validly
issued, fully paid and non-assessable, and free from all taxes, liens and
encumbrances with respect to the issuance thereof (except for any restrictions
on sale imposed pursuant to federal or applicable state securities laws). To the
extent permitted by applicable law, this Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided herein, even if the Company's stock transfer
books are at that time closed, and the Holder shall be treated for all purposes
as the holder of record of the Warrant Shares to be issued upon such exercise as
of the close of business on such date. Upon any exercise of this Warrant for
fewer than all Warrant Shares purchasable pursuant to the terms of this Warrant,
the Company shall cancel this Warrant and execute and deliver a new Warrant or
Warrants in substantially identical form for the remaining Warrant Shares.

 

(b) Net Exercise. If, at the date of calculation set forth below, the fair
market value of one Warrant Share is greater than the Exercise Price per share
set forth in Section 2 (as adjusted to the date of such calculation), then, in
lieu of paying the Exercise Price by cash or check, Holder may elect to exercise
all or a portion of the Warrant on a “net exercise” basis by so indicating in
the Notice of Exercise delivered to the Company pursuant to Section 3(a) in
which case the Company shall issue to Holder that number of Warrant Shares
computed using the following formula:

 

(c) X = Y (A-B)

 

(d) A

 

(e) Where:

 

(f)          X = the number of Warrant Shares to be issued to Holder upon
exercise;

 

(g)                Y =    the total number of Warrant Shares purchasable under
the Warrant or, if Holder elects to exercise the Warrant in part, then the
number of Warrant Shares as to which such Warrant is being exercised;

 

(h)                A =    the fair market value of one Warrant Share as
determined by the Board of Directors of the Company in good faith in accordance
with the terms of this Warrant;

 

(i)                 B =     the Purchase Price per Warrant Share (as adjusted to
the date of such calculation);

 

2

 

 

(j) provided, however, that (i) in the event that the Warrant is exercised
pursuant to this Section 3(b) at a time during which the Company is not a Public
Company (as defined below), the fair market value per Warrant Share shall be
based upon the fair market value of the Common Stock of the Company if sold as a
going concern and without regard to any discount for the lack of liquidity or on
the basis that the relevant securities do not constitute a majority or
controlling interest in the Company; and (ii) in the event that the Warrant is
exercised pursuant to this Section 3(b) while the Company is a Public Company,
the fair market value per Warrant Share shall be the Market Price (as defined
elsewhere herein) measured on the business day immediately prior to the date of
exercise. For purposes of this Warrant, the Company shall be a "Public Company"
for so long it is a reporting company under the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), and its Common Stock is traded on a national
securities exchange, NASDAQ, the OTC Bulletin Board or on another trading market
on which the Common Stock is quoted on a daily basis.

 

(k) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional share shall be issued upon the exercise of this Warrant. Any
fractional shares shall be rounded to the nearest whole number.

 

(l) Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of loss, theft, or destruction, on delivery of an indemnity
agreement (without bond) reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Warrant, the Company at its expense shall execute and deliver, in lieu of this
Warrant, a new warrant of like tenor and amount.

 

4.  Rights of Shareholders. Subject to Section 8 of this Warrant, the Holder
shall not be entitled to vote or receive dividends or be deemed the holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
shareholder of the Company or any right to vote for the election of directors or
upon any matter submitted to shareholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance, or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise until the Warrant shall have been exercised and the shares of Common
Stock purchasable upon the exercise hereof shall have been issued, as provided
herein.

 

5.  Successors and Assigns.

 

(a) This Warrant and the Warrant Shares may not be transferred or assigned in
whole or in part (i) unless such transfer complies with Section 11(h) of this
Warrant; (ii) a pre-transfer document is executed stating the stating the name
and address of the assignee and identifying the portion of the Warrant being
assigned and (iii) if requested by the Company, an opinion of counsel (by
counsel reasonably satisfactory to Company) that no registration or
qualification under federal or applicable state securities laws are required in
connection with the transfer; provided however that no such opinion of counsel
shall be required for transfers to any officer or director of Holder or any
general partner of Holder, any partner of Holder, any affiliate of Holder or a
partner of an affiliate or any corporation, partnership, limited liability
company or other entity or person controlling, controlled by, or under common
control with Holder. Subject to any applicable transfer restrictions, the terms
and provisions of this Warrant shall inure to the benefit of, and be binding
upon, the Company and the holders hereof and their respective successors and
assigns. Should the Warrant be transferred in part such that the Warrant Shares
are held by more than two transferees, the Company and the holders of a majority
of the Warrant Shares can amend the terms of the Warrant for all warrant
holders.

 

3

 

 

(b) This Warrant and the Warrant Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

 

6.   Reservation of Stock; Opinions. The Company covenants that during the term
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant. The Company further covenants
that all shares that may be issued upon the exercise of rights represented by
this Warrant and payment of the applicable Exercise Price, all as set forth
herein, will be free from all taxes, liens, and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
or otherwise specified herein). The Company agrees that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the exercise of this Warrant. In
connection with any exercise of this Warrant, the Company agrees to cause its
counsel to render such customary legal opinions regarding the issuance and
validity of the Warrant Shares and compliance with applicable securities laws as
may be reasonably requested by Holder or as may be required by the Company's
transfer agent or any broker of Holder.

 

7.    Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder. No waivers of or exceptions to
any term, condition or provision of this Warrant, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision. Notwithstanding the foregoing, any provision
of this Warrant may be amended or waived by written consent of both the Holder
and Company.

 

4

 

 

8.     Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

 

(a) Reclassification, etc. If the Company at any time while this Warrant, or any
portion thereof, remains outstanding and unexpired shall, by reclassification of
securities or otherwise, change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 8.

 

(b) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant, or any portion hereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, the Exercise Price for such securities shall be proportionately decreased
and the number of securities issuable upon exercise proportionately increased in
the case of a split or subdivision or the Exercise Price of such securities
shall be proportionately increased and the number of securities issuable upon
exercise proportionately decreased in the case of a combination.

 

(c) Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Warrant, or any portion hereof, remains outstanding and unexpired the
holders of the securities as to which purchase rights under this Warrant exist
at the time shall have received, or, on or after the record date fixed for the
determination of eligible shareholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend, then and in each
case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon the exercise of this Warrant,
and without payment of any additional consideration thereof, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company which such holder would hold on the date of such exercise had it
been the holder of record of the security receivable upon exercise of this
Warrant on the date hereof and had thereafter, during the period from the date
hereof to and including the date of such exercise, retained such shares and/or
all other additional stock available by it as aforesaid during such period,
giving effect to all adjustments called for during such period by the provisions
of this Section 8. The Company agrees that so long as any portion of this
Warrant remains outstanding, it shall not pay any cash dividends on any
securities as to which purchase rights under this Warrant exist at the time
without providing at least ten days prior written notice of the record date of
such dividend.

 

(d) Adjustment for Dilutive issuances.

 

(i)      Adjustment. If the Company shall issue any Common Stock (or shall be
deemed to issue any Common Stock pursuant to subdivision 8(d)(ii)(3) below)
other than Excluded Stock for a consideration per share less than the Exercise
Price in effect immediately prior to the issuance of such Common Stock
(excluding stock dividends, subdivisions, split-ups, combinations, dividends or
recapitalizations which are covered by Sections (8)(a),(b) and (c)), the
Exercise Price shall thereafter (except as otherwise provided in this Section
8(d)) be adjusted to a price equal to the consideration per share at which such
Common Stock is issued (or deemed issued).

 

5

 

 

(ii)    Consideration; Common Stock Equivalents. For purposes of any adjustment
of the Exercise Price(s) pursuant to clause (i) above, the following provisions
shall be applicable:

 

(1)  Cash Consideration. In the case of the issuance of Common Stock for cash,
the consideration shall be deemed to be the amount of cash paid therefor.

 

(2)  Non-Cash Consideration. In the case of the issuance of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market value thereof as determined in good
faith by the board of directors of the Company, in accordance with generally
accepted accounting principles; provided, however, that if, at the time of such
determination, the Common Stock is traded in the over-the-counter market or on a
national or regional securities exchange, such fair market value as determined
by the board of directors of the Company shall not exceed the aggregate Market
Price of that portion of the shares of Common Stock being issued for a
consideration other than cash. For purposes of this Warrant, “Market Price”
means the closing price of the Common Stock on the principal domestic securities
exchange on which such security is listed or the over-the-counter quotation
system on which such security is quoted, or, if there have been no sales on any
such exchange or quotation system on any day, the average of the highest bid and
lowest asked prices on all such exchange or quotation system at the end of such
day, or, if on any day such security is not so listed, the average of the
highest bid and lowest asked prices on such day.

 

(3)  Common Stock Equivalents. In the case of the issuance of (i) options to
purchase or rights to subscribe for Common Stock (other than Excluded Stock),
(ii) securities by their terms convertible into or exchangeable for Common Stock
(other than Excluded Stock) or (iii) options to purchase or rights to subscribe
for such convertible or exchangeable securities, which, in any case, entitle any
person to acquire shares of Common Stock at an effective price per share less
than the then Exercise Price as then in effect (such lower price, the “Base
Share Price”) then the Exercise Price shall be reduced (but shall never be
increased) to equal the Base Share Price. For purposes hereof, if the holder of
the Common Stock Equivalents so issued shall at any time, whether by operation
of purchase price adjustments, reset provisions, floating conversion, exercise
or exchange prices or otherwise, or due to warrants, options or rights per share
that are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the issuance.

 

(iii)  “Excluded Stock” shall mean all shares of Common Stock issued (or
pursuant to subdivision 8(d)(ii)(3) above, deemed to be issued) by the Company:

 

(1) upon exercise or conversion of any securities of the Company outstanding
immediately prior to or on the Warrant Issue Date; or

 



6

 

 

(2) as a dividend or other distribution on any capital stock or pursuant to any
event for which adjustment is made pursuant to Sections 8(a), (b) or (c) hereof.





 

(iv)    All shares of Excluded Stock shall be deemed to be outstanding for all
purposes of the computations of Section 8(d)(i) above.

 

(e)  Rounding. All calculations under this Section 8 shall be made to the
nearest cent or to the nearest one hundredth (1/100) of a share, as the case may
be.

 

(f)  Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to Section 8 hereof, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any such holder, furnish or cause to be furnished to
such holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property which at the time
would be received upon the exercise of the Warrant.

 

9.   No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all of the provisions of Section 8 and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the holders of this Warrant against impairment.

 

10. [Intentionally omitted]

 

11. Piggyback Registration Rights.

 

(a) Definitions. For purposes of this Section 11:

 

(i)     Rights Holder. The term “Rights Holder” shall mean the holder of
Registrable Securities that has registration rights pursuant to this Warrant.

 

(ii)    Registration. The terms “register,” “registered,” and “registration”
refer to a registration effected by preparing and filing a registration
statement in compliance with the Securities Act, and the declaration or ordering
of effectiveness of such registration statement.

 

(iii)   Registrable Securities. The term “Registrable Securities” means: (1) all
Warrant Shares that are issued or issuable upon exercise of this Warrant, and
(2) any shares of Common Stock of the Company issued or issuable, from time to
time, upon any reclassification, share combination, share subdivision, stock
split, share dividend, or similar transaction or event, or otherwise as a
distribution on, in exchange for or with respect to any of the foregoing;
provided, however, that the term "Registrable Securities" shall exclude in all
events (and such securities shall not constitute "Registrable Securities") (i)
any Registrable Securities sold or transferred by a person in a transaction in
which the registration rights granted under this Warrant are not assigned in
accordance with the provisions of this Warrant, (ii) any Registrable Securities
sold in a public offering pursuant to a registration statement filed with the
United States Securities and Exchange Commission (“Commission”) or sold pursuant
to Rule 144 promulgated under the Securities Act ("Rule 144") or (iii) as to any
Rights Holder, all of such Registrable Securities that can be publicly sold
without restriction (including, without limitation, as to volume, but by
complying with the manner of sale and Form 144 filing requirements, if
applicable) pursuant to Rule 144.

 

7

 

 

(iv)      Prospectus. The term "Prospectus" shall mean the prospectus included
in any Registration Statement (including, without limitation, a prospectus that
discloses information previously omitted from a prospectus filed as part of an
effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement
(including, without limitation, any prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement), and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(v)     Registration Statement. “Registration Statement” has the meaning set
forth in Section 11(b).

 

(b) Registration Statement. Subject to the cutback restrictions set forth
herein, if at any time after the Warrant Issue Date, the Company shall seek to
register any shares of its Common Stock under the Securities Act for sale to the
public for its own account or on the account of others on a registration
statement promulgated under the Securities Act (“Registration Statement”)
(except with respect to registration statements on Form S-4, S-8 or another form
not available for registering the Registrable Securities for sale to the public)
the Company will promptly give written notice thereof to the Rights Holder. If
within ten (10) days after Rights Holder’s receipt of such notice the Rights
Holder requests the inclusion of all of Rights Holder’s Registrable Securities,
subject to the limitations set forth herein, in such registration, the Company
will use commercially reasonable efforts to include in the registration such
Registrable Securities. Notwithstanding the foregoing, if either (i) the
Registration Statement relates to an underwritten public offering and the
underwriter of such offering requests that some or all of the Registrable
Securities be excluded from the Registration Statement or (ii) the Registration
Statement relates to the resale of shares Common Stock that was issued pursuant
to (or was issued upon conversion or exercise of other Company securities that
were issued) a capital raising transaction of at least $1,000,000 occurring
within three months of, or after, the Company becoming a reporting company under
Section 13 or 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the holders of a majority of the shares issued in such
capital raising transaction (on a fully diluted basis) request that some or all
of the Registrable Securities be excluded from the Registration Statement, the
Company shall have no obligation to include the Registrable Securities in such
Registration Statement to the extent of such request or to provide notice to the
Rights Holder of such Registration Statement if all of the Registrable
Securities will be excluded from such Registration Statement; provided, however,
that the right to exclude such Registrable Securities shall not apply in the
event the Registration Statement includes shares other than shares issued in
such capital raising transaction. If any or all of the Registrable Securities
are allowed to be included in an underwritten offering, the right to include any
Registrable Securities in any such offering shall be subject to (i) the rights
of other shareholders of the Company who also have rights to include shares in
such offering, (ii) the ability of the underwriter for such offering to exclude
some or all of the shares requested to be registered on the basis of a good
faith determination that inclusion of such securities might adversely affect the
success of the offering or otherwise adversely affect the Company, and (iii) the
execution by Rights Holder of the underwriting agreement and other customary
documents requested by the managing underwriter that are executed by other
holders selling securities in such offering, and the furnishing of such
information and documents as the Company or the managing underwriter may
reasonably request in connection with such offering.

 

8

 

 

(c) Permitted Window. This Section 11(c) only applies if the Registration
Statement relates to an offering being conducted pursuant to Rule 415
promulgated under the Securities Act (“Shelf Registration Statement”).

 

(i)    Rights Holder agrees that Rights Holder will sell the Registrable
Securities pursuant to such registration only during a Permitted Window (as
defined below). For the purposes of this Warrant, a "Permitted Window" with
respect to Rights Holder is a period of 30 consecutive calendar days commencing
upon delivery to Rights Holder of the Company's written notification to Rights
Holder in response to a Notice of Resale that the Prospectus contained in the
Registration Statement is available for resale. In order to cause a Permitted
Window to commence, Rights Holder must first give written notice to the Company
of its bona fide present intention to sell part or all of the Registrable
Securities pursuant to such registration (a "Notice of Resale"). Upon delivery
of such Notice of Resale, the Company will give written notice to Rights Holder
as soon as practicable, but in no event not more than five (5) business days
after such delivery, that (A) the Permitted Window will commence on the date
such notice is delivered to Rights Holder, or (B) the Company believes it is
appropriate for the Company to supplement the Prospectus or make an appropriate
filing under the Exchange Act so as to cause the Prospectus to become current
(unless a certificate of the President or Chief Executive Officer is delivered
as provided in subparagraph (b) below), or (C) the Company believes it is
required under the Securities Act and the Rules and Regulations thereunder to
amend the Shelf Registration Statement in order to cause the Prospectus to be
current (unless a certificate of the President or Chief Executive Officer is
delivered as provided in subparagraph (b) below). If the Company determines that
a supplement to the Prospectus, the filing of a report pursuant to the Exchange
Act or an amendment Registration Statement required under the Securities Act, as
provided above, is necessary, it will take such actions as soon as reasonably
practicable (subject to subparagraph (b) below and Section 11(d) below), and the
Company will notify Rights Holder when it has filed such supplement, report or
amendment, and, in the case of an amendment, the effectiveness thereof, and the
Permitted Window will then commence.

 

(ii)    If the Company furnishes to Rights Holders a certificate signed by the
President or Chief Executive Officer of the Company stating that, in the good
faith judgment of the Company, there exists (A) a material development or
potential material development involving the Company which the Company would be
obligated to disclose in the Prospectus contained in the Registration Statement,
which disclosure would, in the good faith judgment of the President or Chief
Executive Officer or the Board of Directors of the Company, be premature or
otherwise inadvisable at such time or (B) a concurrent public filing by the
Company with the Commission of a registration statement (other than on Form S-8)
registering the offer and sale of shares by the Company, then the Company will
have the right (the "Deferral Right") to defer the commencement of a Permitted
Window for a period of not more than 30 days after the date of delivery of the
Notice of Resale; provided, however, that the Company will not utilize the
Deferral Right more than four (4) times in any twelve month period, that the
total number of days covered by exercise of the Deferral Rights in any twelve
month period shall not exceed 90 days, and that the Company will exercise all
good faith efforts to minimize the period of such delays, consistent with the
Company's good faith business judgment, including without limitation concerning
premature public disclosure of confidential or sensitive information; and
provided further, however, that the Company may defer the commencement of the
Permitted Window for up to 30 days if so requested by an underwriter in
connection with an underwritten offering by the Company of the Company's
securities.

 

9

 

 

(d) Closing of Permitted Window. This Section 11(d) only applies if the
Registration Statement is a Shelf Registration Statement. During a Permitted
Window and in the event (i) of the happening of any event of the kind described
in Section 11(c)(ii) hereof or (ii) that, in the judgment of the President,
Chief Executive Officer or the Company's Board of Directors, it is advisable to
suspend use of the Prospectus for a discrete period of time due to undisclosed
pending corporate developments or pending public filings with the Commission
(which need not be described in detail), the Company shall deliver a certificate
in writing to the Rights Holder to the effect of the foregoing and, upon
delivery of such certificate, the Permitted Window shall terminate. The
Permitted Window shall resume upon Rights Holder's receipt of copies of the
supplemented or amended Prospectus, or at such time as Rights Holder is advised
in writing by the Company that the Prospectus may be used, and at such time as
Rights Holder has received copies of any additional or supplemental filings that
are incorporated or deemed incorporated by reference in such Prospectus and
which are required to be delivered as part of the Prospectus. In any event, the
Permitted Window shall resume no later than 30 days after it has been terminated
pursuant to this Section.

 

(e) Expenses. The registration fees and expenses incurred by the Company in
connection with the Registration Statement, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
and the expense of any special audits incident to or required by any such
registration, shall be borne by the Company. The Company shall also reimburse
the Rights Holder for the costs of one independent counsel to the Rights Holder.
Subject to the foregoing, the Rights Holder shall be responsible for (i) any
fees and expenses of its counsel or other advisers and (ii) any underwriting
discounts associated with Rights Holder’s Registrable Securities.

 

(f) Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 11 that Rights Holder shall
furnish to the Company such information regarding it, the Registrable Securities
held by it, and the intended method of disposition of such securities as shall
be required to timely effect the registration of its Registrable Securities. In
addition, Rights Holder shall be required to make covenants to the Company
regarding compliance with stock manipulation regulations and other typical
covenants made by someone selling securities pursuant to a registration
statement. If such covenants are not delivered or if all such information is not
timely delivered to the Company (but in no event later than seven (7) calendar
days after the Company requests such information), the Company shall have no
obligation to include the Registrable Securities in the Registration Statement.

 

10

 

 

(g) Termination of Company’s Obligations. The Company shall have no obligation
to register, or maintain, a Registration Statement governing Registrable
Securities, (i) if all Registrable Securities have been registered and sold
pursuant to registrations effected pursuant to this Warrant, or (ii) for so long
as the Company is a Public Company and all Registrable Securities held by Rights
Holder may be sold without restriction (including, without limitation, as to
volume, but by complying with the manner of sale and Form 144 filing
requirements, if applicable) pursuant to Rule 144, as it may be amended from
time to time, including but not limited to amendments that reduce that period of
time that securities must be held before such securities may be sold pursuant to
such rule.

 

(h) Assignment. Notwithstanding anything herein to the contrary, the
registration rights of Rights Holder under Section 11 hereof shall be
automatically assigned by Rights Holder to any transferee of all of Rights
Holder's Registrable Securities who is a Permitted Transferee (as defined
below); provided, however, that (w) no party may be assigned any of the
foregoing rights until the Company is given written notice by the assigning
party at the time of such assignment stating the name and address of the
assignee and identifying the securities of the Company as to which the rights in
question are being assigned; (x) that any such assignee shall receive such
assigned rights subject to all the terms and conditions of this Warrant; (y)
such arrangement is made in accordance with the terms of this Warrant; and (z)
no such assignment or assignments shall increase the obligations of the Company
hereunder. For purposes of this Warrant, a "Permitted Transferee" shall mean any
person who (a) is (i) an "accredited investor" as that term is defined in Rule
501(a) of Regulation D under the Securities Act; or (ii) a partner of Rights
Holder, an affiliate of Rights Holder or a partner of an affiliate or any
corporation, partnership, limited liability company or other entity or person
controlling, controlled by, or under common control with, Rights Holder and (b)
is a transferee of the Registrable Securities as permitted under the securities
laws of the United States. After a Registration Statement registering any of the
Registrable Securities is filed with the Commission, the Company shall have no
obligation to file Prospectus supplements or an amendment to the Registration
Statement to include the Permitted Transferee in the “Selling Shareholder” table
of the Prospectus.

 

(i) Notice of Registered Transfer. Upon any transfer of Registrable Securities
pursuant to a Shelf Registration Statement, Rights Holder will be required to
deliver to the Company an executed notice of transfer in form reasonably
acceptable to the Company, which form shall include, among other things, a
representation that (i) the transfer was made in accordance with the plan of
distribution section of the Registration Statement and (ii) the Rights Holder
and the shares that were transferred were listed in the selling shareholder
table of the Prospectus or in amendments or supplements thereto. Rights Holder
understands and agrees that no transfer may be made by Rights Holder pursuant to
the Registration Statement unless (i) the Registration Statement is effective
and (ii) neither the Commission nor any market on which the Company’s securities
are traded has halted trading of the Common Stock.

 

12. Notices of Record Date. In the event of any taking by the Company of a
record of the holders of Common Stock for the purpose of determining the holders
thereof who are entitled to receive any dividend (other than a cash dividend) or
other distribution, any right, as a class, to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property or to receive any other right as a class, the Company shall notify
Holder at least ten (10) days prior to such record date, a notice specifying the
date on which any such record is to be taken for the purpose of such dividend or
distribution or right, and the amount and character of such dividend,
distribution or right.

 

11

 

 

13. Governing Law. This Warrant shall be governed by the internal laws of the
State of Delaware applicable to contracts made between residents of the State of
Delaware and without regard to any conflict of law principles.

 

14. Notices. All notices required under this Warrant shall be deemed to have
been given or made for all purposes (i) upon personal delivery, (ii) upon
confirmation receipt that the communication was successfully sent to the
applicable number if sent by facsimile; (iii) one day after being sent, when
sent by professional overnight courier service, or (iv) five days after posting
when sent by registered or certified mail to either party hereto at the address
set forth below or at such other address as either party may designate by notice
pursuant to this Section 12.

 

If to the Company: Webxu, Inc.   11999 San Vicente Boulevard, Suite 400   Los
Angeles, California 90049   Attention: Matt Hill, CEO   Fax:  (323) 978-1211    
If to the Holder: At the address provided to the Company by the Holder or such
other address as the Holder may request by notifying the Company in writing.

 

15. Captions. The Section and subsection headings of this Warrant are inserted
for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.

 

[Balance of page intentionally left blank; signature page follows.]

 

12

 

 

IN WITNESS HEREOF, WEBXU, INC. has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: March 1, 2012         WEBXU, INC., a Delaware corporation         By: /s/
Jeffrey Aaronson   Name: Jeffrey Aaronson   Title: Chief Financial Officer      



13

 

 

NOTICE OF EXERCISE

(to be signed only on exercise of Warrant)

 

To:        Webxu, Inc.

 

(1) The undersigned hereby irrevocably elects to purchase _________________*
shares of common stock of WEBXU, INC. pursuant to the terms of the attached
Warrant and tenders herewith payment of the purchase price for such shares in
full; or

 

Exercise the attached Warrant with respect to _________________ shares of common
stock of WEBXU, INC., pursuant to the net exercise provisions of Section 3(b) of
the attached Warrant;(2) In exercising this Warrant, the undersigned hereby
confirms and acknowledges that the shares of common stock are being acquired
solely for the account of the undersigned and not as a nominee for any other
party, and for investment, and that the undersigned will not offer, sell, or
otherwise dispose of any such shares of common stock except under circumstances
that will not result in a violation of any federal securities laws, including
without limitation the Securities Act of 1933, as amended, any state securities
laws or any applicable securities laws of foreign jurisdictions, or any rules or
regulations promulgated thereunder.

  

      [NAME]           Date:     By:         (Signature must conform in all
respects to name of holder as specified on the face of the Warrant)

 

 



 

* Insert here the number of shares as to which the Warrant is being exercised.



14

